Tiffany M. Cornejo, Trustee
625 Silver Sw, Suite 350
Albuquerque, NM 87102

                                IN THE UNITED STATES BANKRUPTCY COURT
                                                       FOR THE DISTRICT OF NEW MEXICO

                                    TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS
                                            For the period from November 14, 2019 to November 13, 2020
                                                          Chapter 13 Case #: 17-10085 TA



Re: JESUS M. CANO                                                                            Attorney:     Mark Regazzi
    1116 BRIDGE BLVD. SW                                                                                   Regazzi Law, LLC
    ALBUQUERQUE, NM 87105                                                                                  2501 Yale Blvd SE, Suite 204
                                                                                                           Albuquerque, NM 87106

                                                                                                           (505)265-1000


                                                       RECEIPTS FOR PERIOD
            Date         Amount                 Date           Amount            Date         Amount                 Date              Amount
            Nov 22       1,500.00               Dec 06         1,500.00          Jan 14       1,500.00               Mar 04            1,500.00
            Mar 30       1,500.00               Apr 13         1,500.00          May 27       1,500.00               Jun 29            1,500.00
            Aug 03       1,500.00               Sep 09         1,500.00          Sep 10       1,500.00               Oct 13            1,500.00



                                 DISBURSEMENTS MADE THROUGH 11/13/2020
                                                                           Int     Allowed           Principal              Interest              Percent
Claim #              Claimant Name                             Class      Rate      Claim              Paid                   Paid                 Paid
   TTE Trustee Compensation                            Admin                                              5,420.75
  DREF    JESUS M. CANO                               Admin                                                                                          %0.00
  00000   STEVE H MAZER                               Priority                      11,765.30            11,765.30                     0.00          %1.00
  ATTY    Mark Regazzi                                Admin                                                                                          %0.00
  00003   21st Mortgage Corporation                                              SURRENDER                                                           %0.00
  00004   JEFFERSON CAPITAL SYSTEMS LLC               Unsecured                      8,561.03              724.72                      0.00          %0.08
  00005   US BANK                                                                SURRENDER                                                           %0.00
  00006   Internal Revenue Service                    Priority                       2,131.49             2,131.49                     0.00          %1.00
  00007   NEW MEXICO TAXATION & REVENUE DEPriority                                   3,266.86             3,266.86                     0.00          %1.00
  00008   Albuquerque Collection Agency                                            NOT FILED                                                         %0.00
  00010   Capital One                                                              NOT FILED                                                         %0.00
  00011   Cuco Tapia                                  Unsecured                        517.00               43.77                      0.00          %0.08
  00012   Fredi Romo Perea                            Unsecured                        347.85              347.85                      0.00          %0.05
  00013   JEFFERSON CAPITAL SYSTEMS LLC               Unsecured                        150.12                0.00                      0.00          %0.00
  00015   Jorge Gonzales                              Unsecured                      1,000.00               37.49                      0.00          %0.04
  00016   Macy's                                                                   NOT FILED                                                         %0.00
  00017   Martin Marquez Lopez                        Unsecured                          0.00                 0.00                     0.00          %0.00
  00018   Potters Hand, Inc. c/o Jason L. Weems, Esq.                              NOT FILED                                                         %0.00
  00019   SFC - Central Bankruptcy & Recovery Departm                              NOT FILED                                                         %0.00
  00020   NCO Financial Systens, Inc                                               NOT FILED                                                         %0.00
  00021   Transworld Sys Inc.                                                      NOT FILED                                                         %0.00
  00022   Transworld Sys Inc.                                                      NOT FILED                                                         %0.00
  00023   Transworld Sys Inc.                                                      NOT FILED                                                         %0.00
  00024   Transworld Sys Inc.                                                      NOT FILED                                                         %0.00
  00025   Transworld Sys Inc.                                                      NOT FILED                                                         %0.00
  00026   Transworld Sys Inc.                                                      NOT FILED                                                         %0.00
  00027   Transworld Sys Inc.                                                      NOT FILED                                                         %0.00
  00028   Transworld Sys Inc.                                                      NOT FILED                                                         %0.00
  00029   US Bank                                                                  NOT FILED                                                         %0.00
  00030   Department Stores National Bank/Macy's                                   NOT FILED                                                         %0.00
  00031   NEW MEXICO TAXATION & REVENUE DEUnsecured                                    623.70                50.35                     0.00          %0.08
  00032   ANA MARIA SIGALA DE DOMINGUEZ & DUnsecured                                90,000.00             7,618.57                     0.00          %0.08

          Case 17-10085-t13                Doc 179         Filed 11/13/20         Entered 11/13/20 12:33:50 Page 1 of 2
                                                                              Int      Allowed        Principal          Interest          Percent
Claim #                  Claimant Name                          Class        Rate       Claim           Paid               Paid             Paid
 00033    Anna Laura Torres                            Unsecured                          8,000.00           677.23                 0.00       %0.08
 00034    TERESA MALTOS                                Priority                           2,873.00         2,873.00                 0.00       %1.00
 00035    RAYMOND ARCHULETA                            Unsecured                         16,275.65         1,377.75                 0.00       %0.08
 00036    RAYMOND ARCHULETA                            Unsecured                         34,427.33         2,914.32                 0.00       %0.08
 00037    Internal Revenue Service                     Unsecured                          4,589.31           388.50                 0.00       %0.08
 00038    Verizon by American InfoSource LP as agent   Unsecured                             90.02              0.00                0.00       %0.00
 00039    Hector Marquez                                                               NOT FILED                                               %0.00
 00041    State of New Mexico ex rel Balderas          Unsecured                        180,000.00       15,237.12                  0.00       %0.08
 00042    Rose Acevez                                  Unsecured                              0.00            0.00                  0.00       %0.00
 00043    Jorge Alvarado                               Unsecured                              0.00            0.00                  0.00       %0.00
 00044    Rosalinda Carrasco                           Priority                               0.00            0.00                  0.00       %0.00
 00045    Hugo Escarcega                               Unsecured                              0.00            0.00                  0.00       %0.00
 00046    Adriana Jimenez Arcos                        Unsecured                              0.00            0.00                  0.00       %0.00
 00048    Fredi Romo Perea                             Priority                           2,775.00        2,775.00                  0.00       %1.00
 00049    Rose Acevez                                  Priority                               0.00            0.00                  0.00       %0.00
 00050    Martin Marquez Lopez                         Priority                               0.00            0.00                  0.00       %0.00
 00051    Jorge Alvarado                               Priority                               0.00            0.00                  0.00       %0.00
 00052    Adriana Jimenez Arcos                        Priority                               0.00            0.00                  0.00       %0.00
 00053    Jorge Gonzales                               Priority                           2,850.00        2,850.00                  0.00       %1.00
 00054    JOSE GUADALUPE RODRIGUEZ-GARCIA              Priority                               0.00            0.00                  0.00       %0.00
 00055    JOSE GUADALUPE RODRIGUEZ-GARCIA              Unsecured                              0.00            0.00                  0.00       %0.00
 00056    SALVADOR MUNIZ                               Priority                               0.00            0.00                  0.00       %0.00
 00057    SALVADOR MUNIZ                               Unsecured                              0.00            0.00                  0.00       %0.00
 00058    OSCAR VALDIVIA ROBLES                        Priority                               0.00            0.00                  0.00       %0.00
 00059    OSCAR VALDIVIA ROBLES                        Unsecured                              0.00            0.00                  0.00       %0.00
 00061    CRUZ MOLINA AND BERTA L UMANA                Priority                               0.00            0.00                  0.00       %0.00
 00062    CRUZ MOLINA AND BERTA L UMANA                Unsecured                              0.00            0.00                  0.00       %0.00
 00063    BERTA UMANA AND ROSALINA UMANA               Priority                               0.00            0.00                  0.00       %0.00



                                            CASE SUMMARY AS OF 11/13/2020
Total Paid in:                    Total Disbursed:                      Total Administrative Costs:                    Balance on Hand:
$60,570.00                       $55,079.32                                $5,420.75                                    $69.93



 PLEASE READ THIS REPORT TO BE SURE THE INFORMATION IN IT IS ACCURATE. IF YOU BELIEVE THAT ANY OF THE
 ABOVE INFORMATION IS INCORRECT CONTACT YOUR ATTORNEY IMMEDIATELY.

 I HEREBY CERTIFY, that the foregoing was served on the Debtor(s) at the above address(es) on Friday, November 13, 2020 and on Debtor'(s)
 attorney on the date of filing of this Report with the Court as required.


                                                                                                            /s/ Tiffany M. Cornejo
                                                                                                            Chapter 13 Trustee




          Case 17-10085-t13               Doc 179             Filed 11/13/20           Entered 11/13/20 12:33:50 Page 2 of 2
